Citation Nr: 1442666	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  05-03 744	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to July 28, 2003, for the award of service connection for major depressive disorder. 

2.  Entitlement to an effective date prior to July 28, 2003, for the award of a 100 percent schedular disability evaluation for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to May 1964. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO in St. Paul, Minnesota, which, in pertinent part, granted service connection and a 100 percent disability rating for major depressive disorder, effective July 28, 2003.

The Board adjudicated these claims in a September 22, 2008 decision.

The Board since has learned, however, that the Veteran had unfortunately died years prior to that decision.  The Board was unaware of this fact when previously adjudicating this appeal.  The Board will therefore VACATE that prior Board decision, and DISMISS the Veteran's appeal, due to lack of jurisdiction.


FINDING OF FACT

On March 10, 2010, the Board was notified by the RO in St. Paul, Minnesota, that the appellant died in September 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).

On September 22, 2008, the Board issued a decision granting the Veteran's claim for an earlier effective date for the award of service connection for major depressive disorder, and remanding the issue of entitlement to an earlier effective date for a 100 percent rating.  At the time that decision was issued, unbeknownst to the Board, the Veteran was already deceased.

Due to the death of the appellant during the pendency of his appeal, prior to the Board's September 22, 2008 decision, the Board had no jurisdiction to adjudicate the merits of his claims in September 2008.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).  Thus, the Board's decision on September 22, 2008 is hereby vacated.  38 U.S.C.A. § 7104(a).

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  


ORDER

The Board's September 22, 2008 decision is VACATED.

The Veteran's appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


